Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

RESPONSE TO AMENDMENT
Status of Application/Amendments/claims
Applicant’s amendment filed on 5/19/2022 is acknowledged. Claims 1-8 are amended. 
Claims 1-8 are pending and have been examined, of which claims 1, 4 and 7 are independent.

Claim Rejections/Objections Withdrawn
In view of the amendment filed, the following rejections/objections are withdrawn.

Claim rejections under 35 USC 112(b) for claims 1-8 have been withdrawn. 

Claim Rejections/Objections Maintained and 
New Grounds of Rejection Necessitated by the Amendment

In view of the amendment filed, the following rejections/objections are maintained for the reasons as described in response to argument section. The amendments are addressed with new grounds of rejections necessitated by the amendment filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2019/0082427, fig 10 (and all other figures) supported by foreign priority document filed on 9/8/2017) in view of Lin (US 2019/0306700, fig 11-13 and related description is supported by provisional filed on 4/2/2018) 

 Regarding claim 1, Kim teaches a terminal apparatus (terminal 1100, fig 11) comprising: 
a receiver (receiver 1102, fig 11) configured to monitor a search space set of a control resource set (Para 191-195: the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004; FIG. 10 is an illustration 1000 of a CORESET 1001 including search spaces 1005, which are each composed of a set of CCEs 1006 (or a set of PDCCH candidates)), wherein:
a physical downlink control channel (PDCCH) candidate is allocated to the search space set based on at least a maximum number of a plurality of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus (Para 196: a base station may reconfigure the search space for the corresponding terminal in consideration of the time-frequency resources (total number of REGs or CCEs) in the non-overlapped region 1004 and map DCI to certain PDCCH candidates in the reconfigured search space; Para 199: If the CORESET 1001 overlaps in part with the reserved resources 1002, the base station may re-calculate the search space by substituting the total number of CCEs existing in the non-overlapped region 1004 for the total number of CCEs existing in the whole CORESET 1001; equation 2, fig 10; here, the search space is re-configured using number of CCEs in non-overlapping region of CORESET, which is 5 as shown in fig 10); 
each CCE of the plurality of non-overlapped CCEs satisfies at least one of  a plurality of conditions (Para 199: If the CORESET 1001 overlaps in part with the reserved resources 1002, the base station may re-calculate the search space by substituting the total number of CCEs existing in the non-overlapped region 1004 for the total number of CCEs existing in the whole CORESET 1001; Equation (2) Search space=f(Yk, total number of CCEs in non-overlapped region, CCE indices, AL, number of PDCCH candidates, carrier index; para 198: a CCE is group of REG; Para 206: base station configures terminal with CORESET configuration and REG bundling size via higher layer signaling); and
the plurality of conditions includes at least a first condition in which a higher layer parameter of the control resource set is configured (para 198: a CCE is group of REG; Para 206: base station configures terminal with CORESET configuration and REG bundling size via higher layer signaling) and a second condition in which the plurality of non-overlapped CCEs corresponds to different types of the search space set (para 199 and equation 2: the search space is reconfigured based on number of CCEs in non-overlapped region; further para 198 and 206 indicate that CCE is group of REG, which is differently configured for different CORESET symbol length) wherein the configured higher layer parameter is different for the different types of the search space set (Para 207-215, table 6: higher layer signaling for CORESET configuration and REG bundling, where REGT bundling size varies depending on the CORESET symbol length; Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).

Kim teaches the PDCCH candidate monitoring in set of CCE in search space of CORESET in fig 10, where some of CCE are in non-overlapping region and some of CCE are in overlapping region with the reserved resources in 5G. Further the embodiment of fig 10 and Para 191-201 indicates that only CCEs from the reconfigured search space, which are in non-overlapping region are used for DCI mapping. The fig 10 shows time unit on x axis, which indicates one time slot for the width of the CORESET block. However, the reference does not specify maximum number of non-overlapped CCE in time slot of 5G wireless network as shown in fig 4. 

However, Lin teaches a physical downlink control channel (PDCCH) candidate is allocated to the search space set based on at least a maximum number of a plurality of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus in a slot (fig 13, Para 103-104: maximum number of non-overlapped CCEs per slot per serving cell as function of subcarrier spacing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

 Regarding claim 4, Kim teaches a base station apparatus (base station 1200, fig 12; fig 10; Para 193: the DCI transmission method of a base station and the control channel monitoring method of a terminal), comprising: 
a transmitter (transmitter 1203, fig 12) configured to transmit a physical downlink control channel (PDCCH) in a search space set of a control resource set (Para 191-195: the base station may map the DCI only to the PDCCH candidates on the CCE 1009, CCE 1010, CCE 1012, CCE 1013, and CCE 1014; the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004; FIG. 10 is an illustration 1000 of a CORESET 1001 including search spaces 1005, which are each composed of a set of CCEs 1006 (or a set of PDCCH candidates)), wherein:
a PDCCH candidate is allocated to the search space set based on at least a maximum number of a plurality of non-overlapped control channel elements (CCEs) expected to be monitored by a terminal apparatus (Para 196: a base station may reconfigure the search space for the corresponding terminal in consideration of the time-frequency resources (total number of REGs or CCEs) in the non-overlapped region 1004 and map DCI to certain PDCCH candidates in the reconfigured search space; Para 199: If the CORESET 1001 overlaps in part with the reserved resources 1002, the base station may re-calculate the search space by substituting the total number of CCEs existing in the non-overlapped region 1004 for the total number of CCEs existing in the whole CORESET 1001; equation 2, fig 10; here, the search space is re-configured using number of CCEs in non-overlapping region of CORESET, which is 5 as shown in fig 10); 
each CCE of the plurality of non-overlapped CCEs satisfies at least one of  a plurality of conditions (Para 199: If the CORESET 1001 overlaps in part with the reserved resources 1002, the base station may re-calculate the search space by substituting the total number of CCEs existing in the non-overlapped region 1004 for the total number of CCEs existing in the whole CORESET 1001; Equation (2) Search space=f(Yk, total number of CCEs in non-overlapped region, CCE indices, AL, number of PDCCH candidates, carrier index; para 198: a CCE is group of REG; Para 206: base station configures terminal with CORESET configuration and REG bundling size via higher layer signaling); and
the plurality of conditions includes at least a first condition in which a higher layer parameter of the control resource set is configured (para 198: a CCE is group of REG; Para 206: base station configures terminal with CORESET configuration and REG bundling size via higher layer signaling) and a second condition in which the plurality of non-overlapped CCEs corresponds to different types of the search space set (para 199 and equation 2: the search space is reconfigured based on number of CCEs in non-overlapped region; further para 198 and 206 indicate that CCE is group of REG, which is differently configured for different CORESET symbol length) wherein the configured higher layer parameter is different for the different types of the search space set (Para 207-215, table 6: higher layer signaling for CORESET configuration and REG bundling, where REGT bundling size varies depending on the CORESET symbol length; Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).

Kim teaches the PDCCH candidate monitoring in set of CCE in search space of CORESET in fig 10, where some of CCE are in non-overlapping region and some of CCE are in overlapping region with the reserved resources in 5G. Further the embodiment of fig 10 and Para 191-201 indicates that only CCEs from the reconfigured search space, which are in non-overlapping region are used for DCI mapping. The fig 10 shows time unit on x axis, which indicates one time slot for the width of the CORESET block. However, the reference does not specify maximum number of non-overlapped CCE in time slot of 5G wireless network as shown in fig 4. 

However, Lin teaches a PDCCH candidate is allocated to the search space set based on at least a maximum number of a plurality of non-overlapped control channel elements (CCEs) expected to be monitored by a terminal apparatus in a slot (fig 13, Para 103-104: maximum number of non-overlapped CCEs per slot per serving cell as function of subcarrier spacing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

Regarding claim 7, Kim teaches a communication method for a terminal apparatus (fig 10; Para 193: the DCI transmission method of a base station and the control channel monitoring method of a terminal), the communication method comprising: 
monitoring a search space set of a control resource set (Para 191-195: the terminal may perform blind decoding only in the search space existing in the non-overlapped region 1004; FIG. 10 is an illustration 1000 of a CORESET 1001 including search spaces 1005, which are each composed of a set of CCEs 1006 (or a set of PDCCH candidates)), wherein:
a physical downlink control channel (PDCCH) candidate is allocated to the search space set based on at least a maximum number of a plurality of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus (Para 196: a base station may reconfigure the search space for the corresponding terminal in consideration of the time-frequency resources (total number of REGs or CCEs) in the non-overlapped region 1004 and map DCI to certain PDCCH candidates in the reconfigured search space; Para 199: If the CORESET 1001 overlaps in part with the reserved resources 1002, the base station may re-calculate the search space by substituting the total number of CCEs existing in the non-overlapped region 1004 for the total number of CCEs existing in the whole CORESET 1001; equation 2, fig 10; here, the search space is re-configured using number of CCEs in non-overlapping region of CORESET, which is 5 as shown in fig 10); 
each CCE of the plurality of non-overlapped CCEs satisfies at least one of  a plurality of conditions (Para 199: If the CORESET 1001 overlaps in part with the reserved resources 1002, the base station may re-calculate the search space by substituting the total number of CCEs existing in the non-overlapped region 1004 for the total number of CCEs existing in the whole CORESET 1001; Equation (2) Search space=f(Yk, total number of CCEs in non-overlapped region, CCE indices, AL, number of PDCCH candidates, carrier index; para 198: a CCE is group of REG; Para 206: base station configures terminal with CORESET configuration and REG bundling size via higher layer signaling); and
the plurality of conditions includes at least a first condition in which a higher layer parameter of the control resource set is configured (para 198: a CCE is group of REG; Para 206: base station configures terminal with CORESET configuration and REG bundling size via higher layer signaling) and a second condition in which the plurality of non-overlapped CCEs corresponds to different types of the search space set (para 199 and equation 2: the search space is reconfigured based on number of CCEs in non-overlapped region; further para 198 and 206 indicate that CCE is group of REG, which is differently configured for different CORESET symbol length) wherein the configured higher layer parameter is different for the different types of the search space set (Para 207-215, table 6: higher layer signaling for CORESET configuration and REG bundling, where REGT bundling size varies depending on the CORESET symbol length; Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific; here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).

Kim teaches the PDCCH candidate monitoring in set of CCE in search space of CORESET in fig 10, where some of CCE are in non-overlapping region and some of CCE are in overlapping region with the reserved resources in 5G. Further the embodiment of fig 10 and Para 191-201 indicates that only CCEs from the reconfigured search space, which are in non-overlapping region are used for DCI mapping. The fig 10 shows time unit on x axis, which indicates one time slot for the width of the CORESET block. However, the reference does not specify maximum number of non-overlapped CCE in time slot of 5G wireless network as shown in fig 4. 

However, Lin teaches a physical downlink control channel (PDCCH) candidate is allocated to the search space set based on at least a maximum number of a plurality of non-overlapped control channel elements (CCEs) expected to be monitored by the terminal apparatus in a slot (fig 13, Para 103-104: maximum number of non-overlapped CCEs per slot per serving cell as function of subcarrier spacing). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

 Regarding claim 2, 5 and 8, Kim fails to teach, but Lin teaches wherein the higher-layer parameter comprises a PDCCH demodulation reference signal (DMRS) scrambling initialization parameter (Para 90, 88: UE is provided by higher layer signaling with 3 or less control resource sets, for each CORESET, the higher layer signaling provides DM-RS scrambling sequence initialization value provided by higher layer parameter PDCCH-DMRS-ScramblingID; the parameter is included in SystemInformationBlockType1; as described in para 76, 87-88, 90, the higher layer parameter in SIB1 are for UE to perform monitoring of PDCCH candidate). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine control channel monitoring in CORESET and search space with non-overlapping CCE as taught by Kim with the configuration of maximum non-overlapping CCE in slot of 5G network as taught by Lin for the benefit of monitoring PDCCH in control resource sets as taught by Lin in Para 75.

 Regarding claim 3 and 6, Kim further teaches wherein the different types of the search space set comprises at least one of a common search space (CSS) and a UE-specific search space (USS) (Para 76, table 3: base station configures the CORESET To a terminal via higher layer signaling, where the configuration includes search space type (common, group-common, UE-specific); here, claim is interpreted as one CCE that is monitored, which corresponds to different types of the search space set; the CCE belongs to 5G CORESET search space as shown in fig 10, where the CORESET is configured with the search space type as describe in para 76 and table 3, which includes three different types of search spaces).


Response to Arguments
Applicant's arguments filed with respect to prior art on record Kim and Lin not teaching the amended claim limitations of claim 1 (page 6-7) have been fully considered but they are not persuasive. 

The applicant argues that Kim reference teaches 5 non-overlapping CCEs (considered maximum non-overlapping CCE) in fig 10 and related description, does not teach a PDCCH candidate being allocated to the search space set based on maximum plurality of non-overlapping CCEs (page 7, para 2). The examiner respectfully disagrees. Kim in fig 10 shows the CORESET having CCEs in overlapping and non-overlapping regions, with non-overlapping region having 5 CCEs. In one option, the base station only assigns DCI to PDCCH which are in non-overlapping region, which is limited by 5 CCEs (para 194-195), thus the PDCCH to be monitored is determined based on maximum non-overlapping CCEs. In other option (para 196-201), the base station reconfigures the search space with equation 2, which is based on number of non-overlapping CCEs, and the DCI to PDCCH is mapped only in the reconfigured search space. Thus, in both options, the reference appears to teach that the PDCCH candidate to be monitored is based on max number of non-overlapping CCEs. 

The applicant further argues that the each CCE satisfies one condition, where the conditions include being configured by higher layer parameter, where higher layer parameter is different for different types of search space set (page 7 para 3). The examiner respectfully disagrees. Kim in para 198 and 206 describes that the CCE are group of REGs and REG bundling is configured by higher layer signaling or parameter. The REG bundling varies based on the CORESET configuration of symbol length. Thus, different types of CORESET configuration has different types of CCE configurations. Further, para 76 and table 3 describe CORESET configuration information being different for different types of search spaces. In other words, the CORESET configuration parameter with information 1-7 are different for different types of search spaces, and the CCEs are configured by higher layer parameter. Thus, the references appear to teach the argued limitations. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Xiao et al. (US 20210058189, supported by foreign priority): Fig 13, Para 301: step 220: The network device determines, based on at least one of subcarrier spacings of the plurality of serving cells, a maximum number of non-overlapped CCEs monitored by the terminal in a unit time; Para 306: The terminal may also obtain, by querying Table 3, the maximum number that is of non-overlapped CCEs and that can be supported by the terminal, and monitor a PDCCH based on the found maximum number of non-overlapped CCEs. 


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        8/27/2022